 1                            UNITED STATES DISTRICT COURT

 2                                   DISTRICT OF NEVADA

 3 BRANDON SUMMERS,                                     Case No.: 2:20-cv-01815-APG-EJY

 4         Plaintiff                                         Order for Status Report

 5 v.

 6 LAS VEGAS METROPOLITAN POLICE
   DEPARTMENT, et al.,
 7
        Defendants
 8

 9        On December 14, 2020, I stayed this action so the parties could pursue settlement. ECF

10 No. 17. More than six months have passed without an update from the parties.

11        I THEREFORE ORDER that by July 30, 2021, the parties shall file a status report.

12        DATED this 9th day of July, 2021.

13

14
                                                      ANDREW P. GORDON
                                                      UNITED STATES DISTRICT JUDGE
15

16

17

18

19

20

21

22

23
